IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ELEANOR YALE (ACCOUNT OF FRANK           : No. 101 MAL 2017
YALE),                                   :
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
STATE EMPLOYEES' RETIREMENT              :
SYSTEM (SERS),                           :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.